DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 06/18/2021. In virtue of this amendment: 
Claims 10-11 are newly added;
Claims 1-4 and 6-9 are currently amended; and thus, 
Claims 1-11 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 has been considered by the examiner. 
Claim Objections
The objections to claims 2-4 and 7-8 for minor informalities are withdrawn in view of the amendments made to the claim.   
Claims 10-11 are objected to because of the following informalities:  
Regarding claims 10-11, the preamble of the claims should be amended to recite –The apparatus according to claim….- 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0023963A1 hereinafter “Davis” in view of US2013/0051806A1 hereinafter “Quilici”
Regarding claim 1, Davis discloses apparatus (¶99L1: a dimmer unit) for a luminaire (¶100L1-2: dimmer unit is used to control attached light), the apparatus comprising: 
a wireless communications interface (¶102L5: radio) for wirelessly communicating with a control device (¶16102L1-6: the user controls the dimmer unit with the controller app running on the smartphone); 
a controller (¶101L4: MCU); wherein the controller is arranged to 
control the wireless communications interface changes (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) from a first mode (Note: Davis discloses the device is placed into “pairing mode” thus implicitly discloses “a non-pairing mode) to a second mode (¶89L9: placed into “pairing mode”); wherein 
in the first mode, the wireless communications interface does not transmit advertising messages and wherein in the second mode (Note: Davis discloses in “pairing mode” the device will send request to smartphone for paring, thus implicitly disclose during “non-pairing mode” no such request is send) the wireless communications interface enters an advertising state during (¶89L1-23: request from power control unit to “pair”); wherein 
the controller is configured to establish a paired wireless connection with the control device based on the advertising messages (¶89L13-15: if the smartphone is also in “pairing mode” it will recognize the request from power control unit to “pair”), the paired connection including direct bi-directional communication between the controller and the control device (¶89L15-16: both devices will exchange information to complete the “pairing” process)
Davis dos not explicitly disclose: 
a light sensor; and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold,
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. 
	Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic devv ice with a remote controller) wherein the apparatus includes 
a light sensor (¶19L7-9: LED are used as sensors, the user can point the remote controller at the desired light source to select and pair the particular light source); and 
control the wireless communications interface such that upon the light sensor being illuminated above a threshold (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing),
the threshold is defined by at least one of a light intensity, a duration of the illumination, a total amount of light received over a period of time, and a spectral composition of the light. (Note: Quilici discloses in ¶16L12-14: the directional optical signal may be an infrared light, a visible light or an UV light; therefore, the disclosed signal strength is implicitly disclosed as the intensity of the optical signal.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the process of activation pairing process (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) disclosed by Davis with the detecting optical signal above a predetermined threshold value as disclosed by Ouilici. 
One of ordinary skill in the art would’ve been motivated because this would remove the need for manually pressing a button for pairing, as button can sometimes be hard to access, and the system and method provides a pairing of remote controller with electronic devices that is easy to use and to implement. (Ouilici ¶1-7) 
Regarding claim 2, Davis in view of Ouilici hereinafter “Davis/Ouilici” discloses in Ouilici for example, the apparatus according to claim 1,
the controller is arranged to control the wireless communication interface to cease transmitting advertising message upon a successful paired wireless connection with the control device. (¶21L1-22: pair the electronic device; have the electronic device emit visible signal to confirm the pairing; the process end) (Note: the pairing process ends implies the process is complete and no more pairing messages/request is being send) 
	Regarding claim 5, Davis/Ouilici discloses a luminaire comprising a light source (¶100L1-2: dimmer unit is used to control attached light) and apparatus according to claim 1 (as rejected in claim 1 above). 
	Regarding claim 6, Davis discloses a method of operating a luminaire (¶100L1-2: dimmer unit is used to control attached light), the method comprising: 
(¶102L5: radio)  interface of the luminaire, such that the wireless communications interface changes (¶89L1-23: user pressing and holding disconnect switch for more than 10 seconds) from a first mode (Note: Davis discloses the device is placed into “pairing mode” thus implicitly discloses “a non-pairing mode) to a second mode (¶89L9: placed into “pairing mode”); wherein in the first mode , the wireless communications interface does not transmit advertising messages (Note: Davis discloses in “pairing mode” the device will send request to smartphone for paring, thus implicitly disclose during “non-pairing mode” no such request is send) and wherein in the second mode, the wireless communications interface enters an advertising state during which the wireless communications interface wirelessly transmits one or more advertising messages (¶89L1-23: request from power control unit to “pair”)
the controller is configured to establish a paired wireless connection with the control device based on the advertising messages (¶89L13-15: if the smartphone is also in “pairing mode” it will recognize the request from power control unit to “pair”), the paired connection including direct bi-directional communication between the controller and the control device (¶89L15-16: both devices will exchange information to complete the “pairing” process)
Davis dos not explicitly disclose: 
detecting illumination of a light sensor of the luminaire ; 
controlling, upon the light sensor being illuminated, and when the illumination is above a threshold,
the threshold is defined by a light intensity, a duration of the illumination, a total amount of light received over a period of time, a spectral composition of the light, or any combination thereof;
(¶16L1-3: system for pairing an electronic devv ice with a remote controller) wherein the method includes
detecting illumination of a light sensor of the luminaire (¶19L7-9: LED are used as sensors, the user can point the remote controller at the desired light source to select and pair the particular light source) 
controlling, upon the light sensor being illuminated, and when the illumination is above a threshold, (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing),
the threshold is defined by a light intensity, a duration of the illumination, a total amount of light received over a period of time, a spectral composition of the light, or any combination thereof (Note: Quilici discloses in ¶16L12-14: the directional optical signal may be an infrared light, a visible light or an UV light; therefore, the disclosed signal strength is implicitly disclosed as the intensity of the optical signal.)
Regarding claim 7, Davis/Ouilici discloses in Ouilici for example, the method according to claim 6, comprising
the controller controlling the wireless communications interface to cease transmitting advertising messages upon successful paired wireless connection with the control device (¶21L1-22: pair the electronic device; have the electronic device emit visible signal to confirm the pairing; the process end) (Note: the pairing process ends implies the process is complete and no more pairing messages/request is being send) 
Regarding claim 10, Davis/Ouilici discloses the luminaire of claim 1 in Davis, wherein
(¶161L1-6: using radio some or all the measured electrical parameters could be sent to smartphone via the communication link) 
Regarding claim 11, Davis/Ouilici discloses the luminaire of claim 1, wherein 
the control device includes a light source configured to emit light onto the light sensor. (Ouilici ¶16L11-12: the pairing signal soruce may include an LED, a collimated LED or a laser)
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Ouilici further in view of US2014/0179228A1 herienafter “Maffetone”
Regarding claim 3, Davis/Ouilici discloses the apparatus according to claim 1,
Davis/Ouilici does not explicitly disclose: 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
Maffetone discloses a system/method for pairing systems wherein 
the controller is arranged to control the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶33L3-16: sending a signal for more than selected predetermined amount of time, the method stops transmitter from sending the paring signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Davis/Ouilici by including the pairing system/method disclosed by Maffetone. 

Regarding claim 8, Davis/Ouilici discloses the method according to claim 6,
Davis/Ouilici does not explicitly disclose: 
the controller controlling the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state.
Maffetone discloses a system/method for pairing systems wherein 
the controller controlling the wireless communications interface to cease transmitting advertising messages if no communication with a control device occurs within a predetermined time of the wireless communications interface entering the advertising state. (¶33L3-16: sending a signal for more than selected predetermined amount of time, the method stops transmitter from sending the paring signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the method disclosed by Davis/Ouilici by including the pairing system/method disclosed by Maffetone. 
One of ordinary skill in the art would’ve been motivated because this prevents the transmitter form sending signals indefinitely. 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Ouilici further in view of US2017/0153681A1 hereinafter “Chin”
Regarding claim 4, Davis/Ouilici discloses the apparatus according to claim 1
Davis/Ouilici does not explicitly disclose: 

Chin disclose an method and system for turning on a device wherein 
the controller is arranged to switch on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Davis/Ouilici by including wake up procedure as discleod by Chin.  
One of ordinary skill in the art would’ve been motivated because this allows an end user to turn on an device in a contactless manner, so as to allow a seamless transition between various task. (Chin ¶5)
Regarding claim 9, Davis/Ouilici discloses the method according claim 6
Davis/Ouilici does not explicitly disclose: 
the controller switching on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the light sensor is illuminated 
Chin disclose an method and system for turning on a device wherein 
the controller switching on the wireless communications interface upon the light sensor being illuminated in the case that the wireless communications interface is off at the time that the (¶26L1-54: intensity of the light illuminated upon photo sensor is detected and incident light intensity exceeds power up threshold value; the device is power-on, upon powered on can starting performing wireless communication)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the method disclosed by Davis/Ouilici by including wake up procedure as discleod by Chin.  
One of ordinary skill in the art would’ve been motivated because this allows an end user to turn on an device in a contactless manner, so as to allow a seamless transition between various task. (Chin ¶5)
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                            July 1, 2021